DETAILED ACTION
Applicant: HOGHOJ, Peter
Assignee: XENOCS SA
Attorney: Nadir Abadir (Reg. No.: 52,537)
Filing: Amendment filed 08 March 2021 and Notice of Allowance mailed 22 March 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1 and 3-16 are currently pending before the Office.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Nadir Abadir (Reg. No.: 52,537) on 29 April 2021 to fix typographical errors.

The application has been amended as follows: 
Claim 1 (currently amended): An X-ray scattering apparatus, comprising:
- a sample holder for aligning and orienting a sample (12) to be analyzed by X- ray scattering;
- an X-ray beam delivery system arranged upstream of the sample holder for generating and directing an X-ray beam along a propagation direction (X) towards the sample holder;

- a distal X-ray detector (14) arranged downstream of the sample holder and movable along the propagation direction (X) of the direct X-ray beam[[;]],
wherein the proximal X-ray detector (10) is also movable along the propagation direction (X) of the direct X-ray beam,
wherein the proximal X-ray detector (10) and the distal X-ray detector (14) are movable with respect to each other between at least one first measurement configuration in which the distal X-ray detector (14) is arranged downstream of the proximal X-ray detector (10) and at least one second measurement configuration in which the distal X-ray detector (14) and the proximal X-ray detector (10) are located at approximately equal distances from the sample holder.

Claim 3 (currently amended): The X-ray scattering apparatus according to claim 1, wherein in the at least one first measurement configuration the distances of the proximal and the distal X- ray detectors from the sample holder are selected such that the proximal X-ray detector (10) allows measurement of wide angle x-ray scattering [[WAXSJ]] (WAXS) scattering signals and the distal X-ray detector (14) allows measurement of small angle x-ray scattering [[SAXSJ]] (SAXS) scattering signals.

1, wherein in the at least one second measurement configuration the proximal and the distal X-ray detectors are arranged such as to form a joint X-ray detector.

Claim 5 (currently amended): The X-ray scattering apparatus according to claim 4, wherein in the at least one second measurement configuration individual detection surfaces of the proximal and the distal X-ray detectors form [[an]] a continuous joint detection surface of the joint X-ray detector.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504.  The examiner can normally be reached on M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884